Mr. Justice Breese delivered the opinion of the Court: This was an action of ejectment in the Greene Circuit Court, and brought here after a verdict and judgment for the defendant, by agreement, on a bill of exceptions. Ho question of law is presented in the case, the only error assigned being the refusal of the court to set aside the verdict and grant a new trial. The question presented on the trial below, was one of boundary between adjoining .quarter sections of land, and that depending on the location of a certain corner, on which much testimony was given on both sides. It was somewhat conflicting in its nature, as it ever will be in cases of this bind. It is the peculiar province of a jury to weigh evidence, and reconcile it, if possible ; or if that cannot be done, then to decide according to the weight of the evidence, as it may appear to them. They have so done in this case, and we cannot say their verdict is so manifestly against the evidence as to justify this court in setting it aside. Where there are no improper rulings, and not always then, this court will not disturb a verdict on the facts alone, unless the finding is clearly wrong. French v. Lowry, 19 Ill. 158. There is evidence to support this verdict, and of strong character, and we have said, in such case we will not disturb it, unless it is manifestly against its weight. Bush v. Kindred, 20 Ill. 93. This we cannot say in this case. We have also said that conflicting testimony is to be weighed by the jury, and unless some gross wrong is perpetrated by the jury, the verdict will not be disturbed. Carpenter v. Ambroson, 20 Ill. 170 ; and again in Goodell v. Woodruff, 20 Ill. 191, unless a verdict is manifestly against the weight of evidence, it will not be disturbed. Numerous other cases to the same effect might be cited. The south-west corner of the south-east quarter of thirty-one, was not lost, as was proved by several witnesses, and it was established, where it now is, by the positive testimony of Gr. 0. Richards, who assisted in surveying the quarter, to ascertain this very corner, twenty-five years ago, and who states that the original fence on the west side has not been moved further east at the south end of the line. The corner not being lost, the appellant’s doctrine, of division by fellowship proportion, where there is a surplus, can have no application. The judgment must be affirmed. Judgment affirmed.